Case: 20-40310     Document: 00516050522         Page: 1     Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 12, 2021
                                  No. 20-40310
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Billy Jerome Williams,

                                                           Plaintiff—Appellant,

                                       versus

   Paul Reilley; April Persinger; Helen Parker, LVN,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:18-CV-195


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Billy Jerome Williams appeals the dismissal of his civil rights action
   asserting that the defendants were deliberately indifferent to his medical
   needs in violation of his Eighth Amendment rights. The district court
   dismissed his complaint for failure to state a claim, pursuant to Federal Rule


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40310      Document: 00516050522           Page: 2     Date Filed: 10/12/2021




                                     No. 20-40310


   of Civil Procedure 12(b)(6). We review the district court’s dismissal de novo.
   Sw. Bell Tel., LP v. City of Houston, 529 F.3d 257, 260 (5th Cir. 2008).
          On appeal, Williams makes no argument challenging the district
   court’s determination that his claims against the defendants fail to state a
   claim of deliberate indifference. Accordingly, he has abandoned any such
   challenge. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Additionally, to the extent Williams contends that the defendants
   should be held accountable for their negligence, negligent acts or
   disagreements with the medical treatment received do not rise to the level of
   deliberate indifference. Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
          Accordingly, the district court’s judgment is AFFIRMED.
   Williams’s motions for the appointment of counsel are DENIED. See Ulmer
   v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
          The district court’s dismissal of Williams’s complaint for failure to
   state a claim counts as a strike under 28 U.S.C. § 1915(g). See Coleman v.
   Tollefson, 575 U.S. 532, 537-40 (2015). Williams is WARNED that, if he
   accumulates three strikes, he may not proceed in forma pauperis in any civil
   action or appeal filed while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See § 1915(g).




                                           2